Judgment, Supreme Court, New York County (Bonnie Wittner, J.), rendered November 17, 1994, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4½ to 9 years, unanimously affirmed.
To the extent that defendant may be deemed to have made a motion to withdraw his guilty plea, we find that such motion was properly denied, and we find no error in the court’s conduct of the proceedings (People v Frederick, 45 NY2d 520). Defendant was given an adequate opportunity to present his contentions, and the court correctly concluded that defendant’s conclusory claims of involuntariness were belied by the record. Defendant’s remaining contentions are without merit. Concur—Murphy, P. J., Milonas, Nardelli and Andrias, JJ.